   Case 2:19-cv-08333-ODW-JPR Document 20 Filed 06/29/20 Page 1 of 11 Page ID #:401



        1   Bron E. D’Angelo, Esq., Bar No. 246819
            Rebecca N. Herman, Esq., Bar No. 257071
        2   PETTIT KOHN INGRASSIA LUTZ & DOLIN PC
            5901 W. Century Blvd., Suite 1100
        3   Los Angeles, CA 90045
            Telephone: (310) 649-5772
        4   Facsimile: (310) 649-5777            NOTE: CHANGES MADE BY THE COURT
            E-mail: rherman@pettitkohn.com
        5
            Attorneys for Defendant
        6   WALMART, INC.
        7

        8                        UNITED STATES DISTRICT COURT
        9           IN AND FOR THE CENTRAL DISTRICT OF CALIFORNIA
       10

       11    LAURA MUNOZ, an individual,             CASE NO.: 2:19-cv-08333 ODW (JPRx)
       12                       Plaintiff,           DISCOVERY MATTER:
       13    v.                                      STIPULATION RE PROTECTIVE
                                                     ORDER AND [PROPOSED] ORDER
       14    WALMART, INC., a Delaware               THEREON
             Corporation; and DOES 1 TO 50,
       15    inclusive,
                                                     Courtroom: 5D
       16                       Defendants.          District Judge: Otis D. Wright, II
                                                     Magistrate Judge: Jean P. Rosenbluth
       17                                            Complaint filed: February 25, 2019
                                                     Trial: December 15, 2020
       18

       19         The following parties, LAURA MUNOZ (“Plaintiff”) and WALMART
       20   INC., (“WAL-MART”) (collectively “the Parties”) by their undersigned counsel,
       21   have and hereby stipulate and agree to entry of the following Stipulated Protective
       22   Order and to abide by the following terms:
       23         WHEREAS, Plaintiff has propounded or will propound certain discovery
       24   requests to WAL-MART seeking information which WAL-MART considers
       25   proprietary, confidential business records and/or trade secrets;
       26   ///
       27   ///
       28   ///
2354-9089
                                                       1
                                                           STIPULATION RE PROTECTIVE ORDER
                                                           CASE NO. 2:19-cv-08333 ODW (JPRx)
   Case 2:19-cv-08333-ODW-JPR Document 20 Filed 06/29/20 Page 2 of 11 Page ID #:402



        1         WHEREAS, WAL-MART has expressed a willingness to provide the
        2   proprietary information, confidential business records and/or trade secrets which
        3   would be necessarily disclosed in complying with these discovery requests,
        4   provided that the Court enter an appropriate protective order;
        5         WHEREAS, the Parties have agreed to the following terms:
        6   1.    Purposes and Limitations
        7         Discovery in this action is likely to involve production of confidential,
        8   proprietary, or private information for which the parties believe special protection
        9   from public disclosure and from use for any purpose other than prosecuting this
       10   litigation may be warranted. Accordingly, the Parties hereby stipulate to and
       11   petition the Court to enter the following Stipulated Protective Order. The Parties
       12   acknowledge that the Order does not confer blanket protections on all disclosures or
       13   responses to discovery and that the protection it affords from public disclosure and
       14   use extends only to the limited information or items that are entitled to confidential
       15   treatment under the applicable legal principles.
       16   2.    Good Cause
       17         This action is likely to involve WAL-MART’s trade secrets, confidential
       18   business records, and other valuable research, development, commercial, financial,
       19   technical and/or proprietary information (“confidential documents and
       20   information”) for which it believes special protection from public disclosure is
       21   warranted. Such confidential and proprietary materials and information may
       22   consist of, among other things, confidential business or financial information,
       23   information regarding confidential business policies, or other confidential
       24   development or commercial information (including information implicating privacy
       25   rights of third parties), information otherwise generally unavailable to the public, or
       26   which may be privileged or otherwise protected from disclosure under state or
       27   federal statutes, court rules, case decisions, or common law.
       28   ///
2354-9089
                                                       2
                                                           STIPULATION RE PROTECTIVE ORDER
                                                           CASE NO. 2:19-cv-08333 ODW (JPRx)
   Case 2:19-cv-08333-ODW-JPR Document 20 Filed 06/29/20 Page 3 of 11 Page ID #:403



        1         Accordingly, to expedite the flow of information, facilitate the prompt
        2   resolution of disputes over confidentiality of discovery materials, adequately
        3   protect information the Parties believe they are entitled to keep confidential, ensure
        4   that the Parties are permitted reasonable necessary uses of such material in
        5   preparation for and in the conduct of trial, to address their handling at the end of the
        6   litigation, and serve the ends of justice, a protective order for such information is
        7   justified in this matter. The Parties do not intend to designate this information as
        8   confidential for tactical reasons and nothing shall be designated without a good
        9   faith belief that it has been maintained in a confidential, non-public manner.
       10   3.    Designating Protected Information
       11         WAL-MART shall mark as “confidential” or “produced pursuant to
       12   protective order” or in some similar fashion any document for which it claims
       13   protection under this Order. The documents, things and information contained in
       14   them or gleaned from them shall only be used, shown and disclosed as provided in
       15   this Order. The term “confidential documents and information” as used in this
       16   Order shall be construed to include the documents and materials so marked, and
       17   their content, substance and the information contained in or gleaned from them.
       18   The term shall also be construed to include any summaries, quotes, excerpts and/or
       19   paraphrases of the documents, things or information. The designation shall be
       20   made in good faith and shall not be made with respect to any document which is in
       21   the public domain, such as patents, or any other document which has previously
       22   been produced or disseminated without confidentiality protection.
       23   4.    Scope
       24         This Order is limited to the context of pre-trial civil discovery. This Order
       25   does not restrict dissemination of information if gained from other public sources
       26   outside of pre-trial civil discovery.
       27   ///
       28         Any use of confidential material at trial shall be governed by the orders of the
2354-9089
                                                        3
                                                            STIPULATION RE PROTECTIVE ORDER
                                                            CASE NO. 2:19-cv-08333 ODW (JPRx)
   Case 2:19-cv-08333-ODW-JPR Document 20 Filed 06/29/20 Page 4 of 11 Page ID #:404



        1   trial judge. This Order does not govern the use of confidential material at trial.
        2   5.    Duration
        3         Even after final disposition of this litigation, the confidentiality obligations
        4   imposed by this Order shall remain in effect until WAL-MART agrees otherwise in
        5   writing or a court order directs. Final disposition shall be deemed (1) dismissal of
        6   all claims and defenses in this action, with or without prejudice; or (2) final
        7   judgment hereinafter the completion and exhaustion of all appeals, rehearings,
        8   remands, trials, or reviews of this Action, including the time limits for filing any
        9   motions or applications for extension of time pursuant to applicable law.
       10   6.    Disclosure of “Confidential” Information or Items
       11         6.1     Qualified Persons. Unless otherwise ordered by the Court or permitted
       12   in writing by the parties, access to WAL-MART’s confidential documents and
       13   other materials, any parts thereof, any summaries or extracts thereof, as well as
       14   matters contained therein which are produced or obtained through pre-trial
       15   discovery shall be limited to the following “qualified persons.” The following
       16   persons are automatically deemed “qualified person”:
       17               a. this Court, officers of this Court, and the jury
       18               b. counsel of record for the parties to this lawsuit;
       19               c. those paralegals, stenographic and clerical employees who are
       20                  employed by and assisting counsel of record;
       21               d. the parties of record and their officers, directors, employees, counsel
       22                  of record and insurers to the extent necessary to assist in preparing for
       23                  discovery, depositions, resolution, or for trial, or who are otherwise
       24                  assisting in this litigation; and
       25               e. any expert or consultant who has been retained or specially employed
       26                  by a party in anticipation of this litigation or for trial of this case, to
       27                  the extent necessary to assist in the litigation, and who has signed a
       28                  written certification in the form set forth as Exhibit “A”; provided,
2354-9089
                                                          4
                                                               STIPULATION RE PROTECTIVE ORDER
                                                               CASE NO. 2:19-cv-08333 ODW (JPRx)
   Case 2:19-cv-08333-ODW-JPR Document 20 Filed 06/29/20 Page 5 of 11 Page ID #:405



        1                 however, that no confidential documents and information shall be
        2                 disseminated to any expert or consultant:
        3                   i.   who is an employee of a direct business competitor of the party
        4                        producing the information; or
        5                  ii.   who is employed by a direct business competitor of the party
        6                        producing the information and who directly participates in
        7                        design, manufacturing, marketing, or service activities of direct
        8                        business competitors.
        9         Counsel of record shall maintain such certifications for all designated
       10   experts, and shall provide copies of the certifications upon demand to counsel for
       11   any opposing party. Demand to one counsel of record for a party is deemed to be a
       12   demand to all counsel of record for a party.
       13         6.2    Jurisdiction over Qualified Persons. Each qualified person is subject
       14   to the jurisdiction of this Court for purposes of enforcement of this Order.
       15   Counsels of record are responsible for ensuring that their employees and any
       16   experts they retain comply strictly with this Order. Violation by an employee of
       17   counsel or by an expert retained by counsel shall be deemed a violation by counsel.
       18   7.    Challenges to Claims of Confidentiality
       19         7.1.   Timing of Challenges.     Any Party or Non-Party may challenge a
       20   designation of confidentiality at any time that is consistent with the Court’s
       21   Scheduling Order.
       22         7.2    Meet and Confer. The Challenging Party shall initiate the dispute
       23   resolution process under Local Rule 37.1 et seq.
       24         7.3    Burden of Persuasion.     The burden of persuasion in any such
       25   challenge proceeding shall be on WAL-MART. Frivolous challenges, and those
       26   made for an improper purpose (e.g., to harass or impose unnecessary expenses and
       27   burdens on other parties) may expose the Challenging Party to sanctions. Unless
       28   WAL-MART has waived or withdrawn the confidentiality designation, all parties
2354-9089
                                                         5
                                                             STIPULATION RE PROTECTIVE ORDER
                                                             CASE NO. 2:19-cv-08333 ODW (JPRx)
   Case 2:19-cv-08333-ODW-JPR Document 20 Filed 06/29/20 Page 6 of 11 Page ID #:406



        1   shall continue to afford the material in question the level of protection to which it is
        2   entitled under WAL-MART’s designation until the Court rules on the challenge.
        3   8.    Use of Confidential Documents and Information
        4         8.1    Generally. Confidential documents, things and information may be
        5   used solely in connection with this lawsuit and for no other purpose. No qualified
        6   person who gains access to the confidential documents, things and information may
        7   disclose them or their contents to any other person without the written stipulation of
        8   the producing party or by order of this Court.
        9         8.2    In this Lawsuit. Confidential documents, things and information may
       10   be used at depositions or discovery-related proceedings, in accordance with the
       11   following safeguards. If confidential documents, things and information are used in
       12   depositions, all portions of the transcript of such depositions and exhibits thereto
       13   which refer to or relate to such confidential documents, things or information shall
       14   themselves be considered as confidential documents. WAL-MART shall ensure
       15   that the court reporter binds the confidential portions of the transcript and exhibits
       16   separately and labels them “confidential.” In addition, each deponent shall be
       17   ordered that he may not divulge any confidential documents, things or information
       18   except to qualified persons.
       19   9.    Filing and Sealing.
       20         The Parties further acknowledge that this Stipulated Protective Order does
       21   not entitle them to file confidential information under seal. A Party that seeks to
       22   file under seal any confidential information must comply with Civil Local Rule 79-
       23   5. Confidential information may only be filed under seal pursuant to a court order
       24   authorizing the sealing of the specific confidential information at issue. If a Party's
       25   request to file confidential information under seal is denied by the Court, then the
       26   Receiving Party may file the information in the public record unless otherwise
       27   instructed by the Court.
       28   ///
2354-9089
                                                        6
                                                             STIPULATION RE PROTECTIVE ORDER
                                                             CASE NO. 2:19-cv-08333 ODW (JPRx)
   Case 2:19-cv-08333-ODW-JPR Document 20 Filed 06/29/20 Page 7 of 11 Page ID #:407



        1   10.   Protected Material Subpoenaed or Ordered Produced in Other Litigation.
        2   If a party is served with a subpoena or a court order issued in other litigation that
        3   compels disclosure of any information or items designated in this Action as
        4   “CONFIDENTIAL,” that Party must:
        5         (a) promptly notify WAL-MART in writing. Such notification shall include
        6         a copy of the subpoena or court order unless prohibited by law;
        7         (b) promptly notify in writing the party who caused the subpoena or order to
        8         issue in the other litigation that some or all of the material covered by the
        9         subpoena or order is subject to this Protective Order. Such notification shall
       10         include a copy of this Stipulated Protective Order; and
       11         (c) cooperate with respect to all reasonable procedures sought to be pursued
       12         by WAL-MART whose Protected Material may be affected. If WAL-MART
       13         timely seeks a protective order, the Party served with the subpoena or court
       14         order shall not produce any information designated in this action as
       15         “CONFIDENTIAL” before a determination by the court from which the
       16         subpoena or order issued, unless the Party has obtained the WAL-MART’s
       17         permission. WAL-MART shall bear the burden and expense of seeking
       18         protection in that court of its confidential material and nothing in these
       19         provisions should be construed as authorizing a Receiving Party in this
       20         Action to disobey a lawful subpoena issued in another action.
       21   11.   Miscellaneous.
       22         11.1 Right to Further Relief. Nothing in this Order abridges the right of any
       23   person to seek its modification by the Court in the future. No modification by the
       24   Parties shall have the force or effect of a Court order unless the Court approves the
       25   modification.
       26         11.2      Right to Assert Other Objections. By stipulating to the entry of this
       27   Protective Order, no Party waives any right it otherwise would have to object to
       28   disclose or produce any information or item on any ground not addressed in this
2354-9089
                                                        7
                                                            STIPULATION RE PROTECTIVE ORDER
                                                            CASE NO. 2:19-cv-08333 ODW (JPRx)
   Case 2:19-cv-08333-ODW-JPR Document 20 Filed 06/29/20 Page 8 of 11 Page ID #:408



        1   Stipulated Protective Order. Similarly, no Party waives any right to object on any
        2   ground to use in evidence of any of the material covered by this Protective Order.
        3   12.   Final Disposition.
        4         At the final disposition of this action, as defined in paragraph 5, all
        5   confidential documents, things and information, and all copies thereof, shall be
        6   returned to the counsel for WAL-MART within thirty (30) days.
        7   13.   Execution.
        8         Facsimile copies of signature pages may be used as originals and this
        9   Stipulated Protective Order may be executed in counterparts with the same full
       10   force and effect. This Stipulation and Protective Order consists of eight pages and
       11   one, one-page exhibit in addition thereto, and is executed on the dates set forth
       12   below.
       13   14.   Any violation of this Order may be punished by any and all appropriate
       14   measures including, but not limited to, contempt proceedings and/or monetary
       15   sanctions.
       16   AGREED AND STIPULATED:
       17                              PETTIT KOHN INGRASSIA LUTZ & DOLIN PC
       18
            Dated: June 15, 2020             By:   /s/Rebecca Herman_______
       19                                          Bron E. D’Angelo, Esq.
                                                   Rebecca Herman, Esq.
       20                                          Attorneys for Defendant
                                                   WALMART INC.
       21

       22
                                             DOWNTOWN LA LAW GROUP
       23

       24   Dated: June 15, 2020             By:    _/s/Sarah Wilson _________
                                                    Daniel Azizi, Esq.
       25                                           Sarah Wilson, Esq.
                                                    Attorneys for Plaintiff
       26                                           LAURA MUNOZ
       27

       28
2354-9089
                                                       8
                                                           STIPULATION RE PROTECTIVE ORDER
                                                           CASE NO. 2:19-cv-08333 ODW (JPRx)
   Case 2:19-cv-08333-ODW-JPR Document 20 Filed 06/29/20 Page 9 of 11 Page ID #:409



        1         Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby certify that the content of
        2   this document is acceptable to counsel for Plaintiff, and that I have obtained
        3   counsel’s authorization to affix his/her electronic signature to this document.
        4
                                                   /s/ Rebecca Herman
        5                                           Rebecca Herman, Esq.
        6

        7

        8         Base on the parties’ stipulation and good cause appearing, the Court hereby
        9   ENTERS the Protective Order as set forth.
       10

       11         IT IS SO ORDERED.
       12

       13   Dated: June 29, 2020
                                              _________________________________
       14                                     The Honorable Jean P. Rosenbluth
                                              United States Magistrate Judge
       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28
2354-9089
                                                       9
                                                           STIPULATION RE PROTECTIVE ORDER
                                                           CASE NO. 2:19-cv-08333 ODW (JPRx)
  Case 2:19-cv-08333-ODW-JPR Document 20 Filed 06/29/20 Page 10 of 11 Page ID #:410



        1                                       EXHIBIT “A”
        2         I, __________________, [print or type name] of ____________________
        3   [print or type full address], declare under penalty of perjury that I have read in its
        4   entirety and understand the Stipulated Protective Order that was issued by the
        5   United States District Court for the Central District of California on
        6   __________________ [date] in the case of Laura Munoz v. Walmart Inc., 2:19-
        7   cv-08333 ODW (JPRx). I agree to comply with and to be bound by all the terms of
        8   this Stipulated Protective Order and I understand and acknowledge that failure to so
        9   comply could expose me to sanctions and punishment in the nature of contempt. I
       10   solemnly promise that I will not disclose in any manner any information or item
       11   that is subject to this Stipulated Protective Order to any person or entity in strict
       12   compliance with the provisions of this Order.
       13         I further agree to submit to the jurisdiction of the United States District Court
       14   for the Central District of California for the purpose of enforcing the terms of this
       15   Stipulated Protective Order, even if such enforcement proceedings occur after
       16   termination of this action. I hereby appoint _______________________________
       17   [print or type full name] of _______________________________ [print or type
       18   address and telephone number] as my California agent for service of process in
       19   connection with this action or any proceedings related to enforcement of this
       20   Stipulated Protective Order.
       21   Dated: _____________________
       22   City and State where sworn and signed: _____________________
       23

       24   Printed Name:        ______________________________
       25   Signature:          _______________________________
       26

       27

       28
2354-9089
                                                        10
                                                             STIPULATION RE PROTECTIVE ORDER
                                                             CASE NO. 2:19-cv-08333 ODW (JPRx)
  Case 2:19-cv-08333-ODW-JPR Document 20 Filed 06/29/20 Page 11 of 11 Page ID #:411



        1                            CERTIFICATE OF SERVICE
        2         I hereby certify that a copy of the following document:
        3   STIPULATION RE PROTECTIVE ORDER AND [PROPOSED] ORDER
            THEREON
        4

        5   was on this date served upon counsel of record via:
        6         [ ]   Placing a copy of the same in the United States Mail, postage prepaid,
                        and sent to their last known address listed below;
        7
                  [X]   Electronically filing the following documents with the Clerk of the
        8               Court using the CM/ECF system. The CM/ECF system will send
                        notification of these filings to the persons listed below:
        9
             Daniel Azizi, Esq.
       10    Sarah Wilson, Esq.
             DOWNTOWN LA LAW GROUP
       11    601 North Vermont Ave.
             Los Angeles, CA 90004
       12    Tel: (213) 389-3765
             Fax: (877) 389-2775
       13    Email: Sarah@downtownlalaw.com
             Attorneys for Plaintiff
       14    LAURA MUNOZ
       15

       16         Executed on June 17, 2020, at Los Angeles, California.
       17

       18
                                                  Chantha Lieng
       19

       20

       21

       22

       23

       24

       25

       26

       27

       28
2354-9089
                                                     11
                                                          STIPULATION RE PROTECTIVE ORDER
                                                          CASE NO. 2:19-cv-08333 ODW (JPRx)
